Dear Mr. LeBlanc:
You have requested an opinion of this office as to whether the City of Gretna may hold an election on a proposal to allow a land based casino within Gretna city limits in the event the state law is amended to allow more than one land based casino within Louisiana.
For the reasons that follow, it is the opinion of this office that such a referendum is not authorized by the state constitution, or any state statute, thus the City of Gretna may not hold an election on a proposal to allow a land based casino within its city limits.
Chapter 6-B of the Election Code, R.S. 18:1299 — 1300 sets out the procedure by which a proposition or question is to be submitted to the voters.  R.S. 18:1299 provides, in pertinent part, as follows:
            The provisions of this Chapter provide the procedures to be used in elections, *** at which a proposition or question, authorized by the state constitution, by a statute of this state, or by a home rule charter, shall be submitted to the voters.
This statute has been interpreted to prohibit an election unless a proposition or question is specifically authorized by the Louisiana Constitution, a statute or a home rule charter.  St. John the Baptist Parish Ass'n of Educators v. Brown, 462 So.2d 1269
(App. 5th Cir. 1985), writ granted and election stayed463 So.2d 1311, and reversed on other grounds 465 So.2d 674. Several opinions of this office have reached this same conclusion:  88-477 (A parish cannot hold an advisory referendum on greyhound racing because such is not specifically authorized by the constitution, statute or home rule charter.); 88-599 (The Election Code prohibits the placement of a proposition on the ballot unless it is specifically authorized by the constitution, a statute or home rule charter.); 89-414 (Express statutory, constitutional or home rule charter authority is a prerequisite to placing a proposition on the ballot.)
The City of Gretna is a Lawrason Act municipality without a home rule charter. See r.S. 33:321 et seq.  Therefore, because there is no constitutional or statutory provision authorizing the City of Gretna to hold an advisory referendum on casino gaming within its city limits, it is the opinion of this office that such a referendum may not be held.
Sincerely,
                              RICHARD P. IEYOUB Attorney General
                              BY: __________________________ NANCY GOODWIN Assistant Attorney General